Title: From George Washington to Beverley Randolph, 24 August 1790
From: Washington, George
To: Randolph, Beverley



Sir,
United States [New York] August 24th 1790

I had the honor to receive your Excellency’s letter of the 4th Inst. with its inclosures, just as I was about to embark on a visit to Rhode Island, which has prevented my answering it ’till my return from thence.
Previous to the receipt of your Excellency’s letter I had nominated and appointed the three Gentlemen who had heretofore acted in that office, Commissioners for settling accounts between the United States and individual States.
Although I received no official information of the report of two of the Commissioners to the House of Representatives respecting the Accounts of Virginia; yet the purport of it, and the effect which it had upon the Gentlemen from that State were communicated to me. Upon a knowledge of this circumstance I felt myself much embarrassed, and was led to make very particular inquiry into the official conduct and abilities of those Gentlemen before I gave the nomination of Commissioners to the Senate. The result of my investigations was favourable to the

characters of the Gentlemen. They had, so far as I could learn, conducted themselves with integrity; and, except in the instance of the above report, no complaints had been uttered against them; and in this case, they went not to an impeachment of their intregrity, but rather of their discretion in giving an opinion, where facts only should have been stated; and the reception which this report has met with, and the comments upon it, will in my judgement, be such a lessen for future caution, that the State of Virginia will have no cause to apprehend a premature or uncandid decision upon any accounts which may come before them from that State.
Under these circumstances, and upon the fullest consideration I could give the subject, I could not see any just cause for removing men from office whose integrity and abilities bore the test of investigation, and who, undoubtedly, had a knowledge in the business of the department, equal, if not superior to others who had never been engaged in it.
I have entered thus minutely into this business with your Excellency as it appears to be a matter in which the State of Virginia feels peculiarly interested, that you may see I have not been inattentive to a subject of this magnitude. I say nothing of the peculiar delicacy and embarrassment which I have felt on this occasion, as being a native and citizen of Virginia; you will more readily conceive than I can express it. I have the honor to be Your Excellency’s most Obedt Humbe Servt

Go: Washington


P.S. Your Excellencys letter of the 10th of July enclosing a copy of a certificate respecting the Lead Mines in Virginia, came duly to hand; but not requiring any particular answer I have delayed the acknowledgment therof ’till this time.

